Citation Nr: 0511515	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  01-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
herniated nucleus pulposus at L5-S1, status-post diskectomy.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral varicose veins for the period between May 30, 1997, 
and January 12, 1998.

3.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg for the period beginning 
January 12, 1998.

4.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the left leg for the period beginning 
January 12, 1998.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active military service from May 1978 to 
December 1993, as well as four years of prior service.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision.  The veteran's 
representative filed a notice of disagreement in September 
2000, the RO issued a statement of the case in December 2001, 
and the veteran filed a substantive appeal later that same 
month.  This case was previously remanded by the Board in 
November 2003.


FINDINGS OF FACT

1.  The veteran's herniated nucleus pulposus at L5-S1, 
status-post diskectomy, has not been manifested by residuals 
of a fractured vertebra, ankylosis of the spine, or any 
associated objective neurologic abnormalities; there is no 
evidence that he has been hospitalized for his back 
disability, or that his back symptoms have impacted his 
ability to work to the extent that would warrant an 
extraschedular rating.

2.  For the period between May 30, 1997, and January 12, 
1998, there is no evidence that the veteran complained of or 
sought treatment for varicose veins.

3.  For the period beginning January 12, 1998, the clinical 
evidence has not reflected any marked distortion, 
sacculation, episodes of ulceration, persistent edema, stasis 
pigmentation, or eczema of either leg.

4.  The veteran currently has the following service-connected 
disabilities: herniated nucleus pulposus, L5-S1, status post 
diskectomy (rated as 60 percent disabling), varicose veins of 
the right leg (rated as 20 percent disabling), varicose veins 
of the left leg (rated as 20 percent disabling), 
patellofemoral syndrome of the right knee (rated as 10 
percent disabling), patellofemoral syndrome of the left knee 
(rated as 10 percent disabling), tinnitus (rated as 10 
percent disabling), hearing loss of the left ear (rated as 
noncompensably disabling), hay fever (rated as noncompensably 
disabling), paresthesia of the right leg (rated as 
noncompensably disabling) and paresthesia of the left leg 
(rated as noncompensably disabling); the combined rating is 
80 percent.  

5.  The preponderance of the evidence is against a finding 
that the veteran is unemployable due solely to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
herniated nucleus pulposus at L5-S1, status-post diskectomy, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic 
Codes 5237, 5243, 5285, 5286, 5293, 5295 (as in effect prior 
to and beginning September 23, 2002).

2.  The criteria for a rating in excess of 30 percent for 
bilateral varicose veins, for the period between May 30, 
1997, and January 12, 1998, are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7120 (as in effect prior to January 12, 
1998).

3.  The criteria for a rating in excess of 20 percent for 
varicose veins of the right leg, for the period beginning 
January 12, 1998, are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic 
Code 7120 (as in effect prior to and since January 12, 1998).

4.  The criteria for a rating in excess of 20 percent for 
varicose veins of the left leg, for the period beginning 
January 12, 1998, are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic 
Code 7120 (as in effect prior to and since January 12, 1998).

5.  The criteria for a TDIU are not met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in March 2004, wherein VA essentially 
provided the veteran notice regarding what information and 
evidence was needed to substantiate his claims, as well as 
what information and evidence had to be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for him to submit any evidence in his possession 
that pertained to the claims.  Thereafter, by a November 2004 
supplemental statement of the case, the RO continued to deny 
the veteran's claims.  

During the course of this appeal, the veteran was also sent a 
rating decision in September 2000, a development letter in 
January 2001, a statement of the case in December 2001, a 
development letter in January 2002, a rating decision and 
supplemental statement of the case in March 2002, and a Board 
remand in November 2003.  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether the veteran's claims could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claims.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession.

Given this sequence reflecting proper VA process following 
content complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless. 

During the course of this appeal, the RO obtained and 
reviewed VA medical records, as well as written statements 
from the veteran.  The Board is satisfied that VA has made a 
reasonable effort to obtain relevant records identified by 
the veteran.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R.  
§ 3.159(c)(1-3).  

In a September 2000 letter, the veteran's representative 
asked for a local hearing.  This hearing was scheduled to 
take place in December 2001, but on that day, the veteran 
opted to confer informally with his representative and a 
Decision Review Officer (DRO).  The DRO's memorandum 
concerning that informal conference has been associated with 
the claims folder and reviewed by the Board. 

VA examinations were conducted in July 2000 and April 2004, 
and the reports of these examinations have been obtained and 
reviewed.  38 C.F.R. § 3.159(c)(4)(iii).  The applicable 
duties to notify and assist have been substantially met by VA 
and there are no areas in which further development may be 
fruitful.  

II.  Claims for increased ratings

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

A.  Herniated nucleus pulposus at L5-S1,  
status-post diskectomy

At the time the veteran filed a claim for increased rating 
for his back disability (in May 1997), he had been assigned a 
10 percent rating under Diagnostic Code 5293.  By a September 
2000 rating decision, the RO increased the rating to 40 
percent under Diagnostic Code 5293, effective from May 1997.  
By a February 2002 rating decision, the RO again increased 
the rating under Diagnostic Code 5293 to 60 percent, 
effective from May 1997.    

VA treatment records reflect that the veteran sought 
outpatient treatment in March 1999 for (in pertinent part) 
complaints of low back pain, numbness, "bone pain" 
laterally down his right lower leg, and tingling in his right 
foot near the ankle.  These symptoms would reportedly occur 
after he had been on his legs too long and would last for 
days.  He said he took as much as three 600 mg. of ibuprofen 
daily.  He complained of occasional, sharp, painful spasms in 
his back if he moved in the wrong direction; these would 
apparently last for several days.  He said he worked on a 
"process line" and was on his feet 55 hours a week.  Ninety 
percent of his job involved walking.  He was under work 
restrictions such as no lifting of more than 10 lbs., and no 
pushing or pulling more than 20 lbs.  

On examination, he walked easily and comfortably without any 
abnormality.  There was no point tenderness on the vertebral 
bodies or facets.  Flexion, rotation and lateral bending were 
full, but extension was somewhat limited.  Strength was 5/5 
and straight leg raising was negative.  Sensation to touch 
and pinprick on the right medial foot and lateral calf 
appeared decreased.  

In a January 2000 written statement, the veteran asserted 
that he was now taking 2400 mg. of ibuprofen daily.  When 
this was not enough to manage his pain, he would apparently 
take 3900 mg. or more of extra-strength Tylenol a day.  He 
said that cold on his back could have near-crippling effects.  
He said that at times he found it almost impossible to 
perform daily functions and that simple movements could 
trigger intense pain.  This also had apparently degraded 
"intimate relations" in his marriage.

At a March 2000 VA outpatient visit, he continued to complain 
of low back and left lower extremity pain.  While he 
continued to work full time on a process line, he wanted his 
work restrictions renewed.  Examination revealed minimal 
restriction of lumbar flexion and extension.  There was no 
tenderness to palpation.  Straight leg raising was to 45 
degrees bilaterally.  Strength was 5/5 and sensation was 
normal.  

At a July 2000 VA examination, he said that the pain was 
constant and exacerbated with heavy lifting.  He also 
complained of radiation of pain down both legs to the feet.  
He continued to take ibuprofen and Tylenol as needed and 
denied having missed any work due to back pain.  
Nevertheless, the pain reportedly would flare up with 
prolonged standing, walking, and climbing stairs.  He said he 
used a back support brace.  Pain was noted on palpation at 
L4-L5.  There were no postural abnormalities or fixed 
deformities, and back musculature was normal.  Knee jerk was 
2/2, ankle jerk was 1+/1+, and straight leg raising was ++ on 
the right.  Range of motion (to the point at which pain 
occurred) was as follows: flexion to 85 degrees, extension to 
35 degrees, right and left lateral flexion to 40 degrees, and 
right and left rotation to 35 degrees.  The veteran grimaced 
when forward flexing and reported a burning sensation in his 
right hip.  

At the December 2001 informal conference, the veteran 
complained of back spasms and excessive pain in his 
extremities after standing or climbing.  He said he used a 
heating pad for relief.

At an April 2004 VA examination, he said he currently took 
between 2400 mg and 3200 mg of Motrin per day.  He said the 
pain was steady and constant, and could be felt in his back 
and legs.  He rated it as a 5 on a 10-point scale (even with 
medication).  He said he could sleep adequately, but 
apparently had to get up two to three times a night to move 
around and change positions.  He had no loss of bowel or 
bladder control and no impotence, but he said that having 
intimate relations was very difficult due to his back pain 
and stiffness.   

On examination, reflexes were normal.  There was no pain with 
straight leg raising or sciatic stretch, nor with FABER of 
hips or the back.  There was no ischiogluteal, trochanteric, 
or sciatic notch tenderness.  Babinski's was downgoing.  
Strength was symmetric and no muscle fasciculations were 
found.  

Before exercise, flexion was to 62 degrees, extension was to 
9 degrees, right rotation was to 30 degrees, left rotation 
was to 34 degrees, tilt right was to 15 degrees, and tilt 
left was to 15 degrees.  After exercise of 10 repetitions, 
flexion was to 55 degrees, extension was to 14 degrees, 
rotation right was to 29 degrees, rotation left was to 30 
degrees, tilt right was to 12 degrees and tilt left was to 19 
degrees.  All motion was limited by pain and grimacing was 
noted.  There was no incoordination or weakness. 

The criteria for evaluating intervertebral disc syndrome were 
revised effective September 23, 2002.  The criteria for 
evaluating impairment of the spine generally, were revised 
effective in September 2003.  The veteran was effectively 
advised of this in a November 2004 supplemental statement of 
the case.  The revised rating criteria may not be applied to 
a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 
Vet. App. 55 (1998).

The 60 percent rating that the veteran had been assigned 
under Diagnostic Code 5293 (part of the original [pre-
September 2002] criteria for rating back disabilities) is the 
maximum available under that rating code.  The only other 
diagnostic codes of the original rating criteria which 
provide for ratings in excess of 60 percent are Diagnostic 
Code 5285 (residuals of vertebra fracture) and Diagnostic 
Code 5286 (complete bony fixation (ankylosis) of the spine).  
However, nothing in the record reflects that the veteran has 
any residuals of a fractured vertebra or ankylosis of the 
spine, so evaluations under (the original criteria of) 
Diagnostic Codes 5285 or 5286 would be inappropriate.  38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (2000).

Under the revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is rated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).

The maximum schedular rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is 60 percent, which is what the veteran is already receiving 
for his back disability.  The General Rating Formula for 
Diseases and Injuries of the Spine is (in pertinent part) as 
follows:
 
With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire spine 
. . . . . . 100

Unfavorable ankylosis of the entire 
thoracolumbar  
spine . . . . . . 50

Unfavorable ankylosis of the entire 
cervical spine;  
or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar 
spine . . . . . . 40 

38 C.F.R. § 4.71a, Diagnostic Code 5237 (as effective 
beginning September 23, 2003).

However, as noted above, there is simply no evidence that the 
veteran has unfavorable ankylosis of the spine, and therefore 
a rating under the new Diagnostic Code 5237 is not warranted.  

Note 1 of the new Diagnostic Code 5237 states that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 Note 1.  Although the 
veteran has reported tingling in his right foot and radiation 
of pain down his legs, none of the medical records actually 
reflect any objective findings of neurological manifestations 
of his back disability.  Therefore, a separation evaluation 
for neurologic abnormalities is not appropriate.

The Board has also considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such as to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered 38 C.F.R. §§ 4.40 and 4.59, as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain.  
Although the veteran has reported pain, tenderness, and 
flare-ups of his back symptoms over the years, he has 
consistently been able to flex his low back to at least 55 
degrees, which is far above the level for even a 40 percent 
rating under the revised rating criteria.  Moreover, rather 
than weakness, the veteran's back has regularly displayed 
full strength (5/5) in clinical settings.  Thus, the Board 
finds the 60 percent rating more than adequately compensates 
any potential functional loss due to pain on use or during 
flare-ups, or due to weakness, fatigability, or 
incoordination

The provisions of 38 C.F.R. § 3.321(b)(1) state that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disabilities, an 
extraschedular evaluation will be assigned.  Yet there is no 
evidence that the veteran has been hospitalized for his low 
back disability, or that his low back symptoms have impacted 
his ability to work to the extent that would warrant an 
extraschedular rating.  For example, he continues to work 
full time on a process line and, by his own admission, he has 
not lost any time from work due to his back disability.  
Moreover, the 60 percent schedular rating already assigned is 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  

In summary, the preponderance of the evidence reflects that a 
rating in excess of 60 percent is not warranted for the 
veteran's back disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b).



B.  Varicose veins

At the time he filed his claim for increased rating in May 
1997, the veteran was assigned a noncompensable rating under 
Diagnostic Code 7120 for bilateral varicose veins effective 
from January 1994.  38 C.F.R. § 4.104, Diagnostic Code 7120.  

VA issued new schedular criteria for rating varicose veins, 
which became effective January 12, 1998.  As noted above, the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the amended regulation.  By a 
September 2000 rating decision, the RO awarded a 10 percent 
rating for bilateral varicose veins (effective from May 30, 
1997) and then a 10 percent rating for each leg (effective 
from January 12, 1998).  

By a February 2002 rating decision, the RO increased the 
rating for bilateral varicose veins (for the period prior to 
January 12, 1998) to 30 percent, and (for the period 
beginning January 12, 1998) raised the ratings for varicose 
veins to 20 percent for each leg.  

The first question is whether a rating in excess of 30 
percent for bilateral varicose veins is warranted for the 
period between May 30, 1997 and January 12, 1998.  Pursuant 
to the criteria in effect prior to January 12, 1998 (in 
pertinent part), a 50 percent rating is assigned if bilateral 
involvement of varicose veins is severe, involving 
superficial veins above and below the knee, with involvement 
of the long saphenous vein ranging over two centimeters in 
diameter and marked distortion and sacculation, with edema 
and episodes of ulceration and no involvement of deep 
circulation.  38 C.F.R. § 4.104, Diagnostic Code 7120 (as in 
effect prior to January 12, 1998).  The claims file contains 
no records (nor has the veteran indicated that any such 
records exist) which reflect complaints of or treatment for 
any varicose veins dated between May 30, 1997, and January 
12, 1998.  Therefore, there is no evidence to award a rating 
in excess of 30 percent under the prior version of Diagnostic 
Code 7120, for the period between May 30, 1997, and January 
12, 1998.

Under the rating criteria effective from January 12, 1998 (in 
pertinent part), a 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema. A 40 percent rating is warranted for persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration. A 60 percent rating is warranted for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration. A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest.  A note following Diagnostic Code 
7120 provides that the foregoing evaluations are for 
involvement of a single extremity. If more than one extremity 
is involved, each involved extremity is to be evaluated 
separately and the ratings combined (under 38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.

At a July 2000 VA examination, the veteran reported that pain 
and burning was returning to his legs years after a varicose 
vein stripping procedure (in 1993).  He said his symptoms 
arose after prolonged standing and walking.  He said he used 
to wear Jobst stockings but was not doing so currently.  He 
complained of weakness and fatigue resulting from this 
condition.  Examination revealed bilateral varicose veins, 
left from the mid calf to proximal thigh and right from the 
mid calf to the knee.  They were tortous and prominent 
bilaterally.  There was no pain with palpation.    

At an informal conference held in December 2001, the veteran 
stated that he was no longer able to wear support stockings 
for his varicose veins due to the size of his veins.  

At his April 2004 VA examination, he said that nothing helped 
his condition.  The longer he was on his feet, the more pain 
and heaviness he apparently felt and the more tired his legs 
would become.  The left leg was reportedly worse than the 
right.  He had had a few venous ulcerations, although nothing 
was currently active.  The skin over the varicosities itched 
frequently but no excoriations were seen on examination.  The 
veteran said he had edema bilaterally at the end of the day.  
He said he got nocturnal muscle cramps as well, but was not 
taking medication for it.   

Examination revealed severe bilateral varicose veins, worse 
on the left, in the distribution of the greater saphenous 
venous system.  The examiner was unable to find any in the 
lesser system.  There were patchy hyperpigmented areas on the 
anterior aspects of the right more than the left anterior 
tibial areas.  There were multiple, small, well-healed, 
nonadherent scars from the bilateral segmental resection of 
the varicose veins.  No tissue loss or keloid formation was 
noted, although there was 1+ pitting edema of the ankles and 
pretibial areas as well as superficial varicosities of the 
ankles (worse on the left).  No venous stasis dermatitis or 
ulcers were found.    

A duplex scan revealed that the veins on both sides were 
compressed normally with normal phasic and augmentation 
components.  Venous reflux was seen in the common femoral and 
greater saphenous veins bilaterally, as well as the left 
superficial femoral vein.  There was minimal response to 
proximal compression in the lesser saphenous veins.  

A 50 percent rating under the old version of Diagnostic Code 
7120 is not warranted because the evidence has not reflected 
clinical evidence of any marked distortion, sacculation, or 
episodes of ulceration.  Although the veteran was noted to 
have edema at his April 2004 VA examination, no such findings 
were made at the July 2000 examination (strongly suggesting 
that any current edema has not been persistent).  Moreover, 
the evidence does not reflect the stasis pigmentation or 
eczema which would also warrant ratings, under the revised 
Diagnostic Code 7120, in excess of 20 percent for varicose 
veins of either the left or right legs.

In summary, the preponderance of the evidence reflects that a 
rating in excess of 30 percent for bilateral varicose veins 
(for the period between May 30, 1997, and January 12, 1998) 
is not warranted, nor are ratings in excess of 20 percent for 
either leg (for the period beginning January 12, 1998).  As 
the preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).



III.   Claim for TDIU
 
A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  

The veteran has the following service-connected disabilities: 
herniated nucleus pulposus, L5-S1, status post diskectomy 
(rated as 60 percent disabling), varicose veins of the right 
leg (rated as 20 percent disabling), varicose veins of the 
left leg (rated as 20 percent disabling), patellofemoral 
syndrome of the right knee (rated as 10 percent disabling), 
patellofemoral syndrome of the left knee (rated as 10 percent 
disabling), tinnitus (rated as 10 percent disabling), hearing 
loss of the left ear (rated as noncompensably disabling), hay 
fever (rated as noncompensably disabling), paresthesia of the 
right leg (rated as noncompensably disabling) and paresthesia 
of the left leg (rated as noncompensably disabling).  His 
combined rating is 80 percent.  

Although the veteran meets the schedular criteria for 
consideration of a TDIU, the evidence simply does not permit 
the Board to conclude that he is actually unable to secure or 
follow a substantially gainful occupation as a result of his 
service- connected disabilities.  

In November 2000, he submitted a detailed description of his 
job as a process operator.  According to this description, 
this work includes (in pertinent part) regular standing, 
walking, and reaching with hands and arms, as well as 
occasional climbing, balancing, stooping, kneeling, 
crouching, or crawling.  The description also notes that the 
veteran has to occasionally lift and/or move up to 50 pounds.  

This is a position the veteran has held, full time, over the 
entire course of this appeal.  By his own admission, he has 
not missed any work due to his back condition (by far his 
most disabling service-connected disability).  His diligence 
at maintaining this job is clear evidence that his service-
connected disabilities have not prevented him from performing 
the physical and mental acts required for gainful employment.  
Accordingly, the Board finds that a preponderance of the 
evidence is against assigning a TDIU in this case.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b).

ORDER

A rating in excess of 60 percent for herniated nucleus 
pulposus at L5-S1, status-post diskectomy, is denied.

A rating in excess of 30 percent for bilateral varicose veins 
for the period between May 30, 1997, and January 12, 1998, is 
denied.

A rating in excess of 20 percent for varicose veins of the 
right leg, for the period beginning January 12, 1998, is 
denied.

A rating in excess of 20 percent for varicose veins of the 
left leg, for the period beginning January 12, 1998, is 
denied.

A TDIU is denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


